DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 12 and 13 being substantively similar), Lazarus (WO 199519305 A1) discloses an insect control device for use inside a household outdoor garbage receptacle or other container comprising (abstract): an outer housing having at least one gas-flow aperture therein (11); a substrate infused with gas-releasing insect poison positioned within the housing (pg. 5, lines 17-22), a gaseous component of the poison escaping from the outer housing through the at least one gas-flow aperture therein (pg. 6, lines 30-35); and an adhesive attaching element in an exterior of the outer housing for securing the device inside an outdoor household garbage receptacle or other container liner (pg. 14, lines 12-17), the gaseous component of the poison being contained within an enclosed garbage containment area defined by the outdoor garbage receptacle when in use (pg. 5, 17-22).
	Furthermore, with regard to claim 11, Lazarus discloses method of controlling insects in an outdoor household garbage receptacle or trash container having a closure (pg. 5, lines 17-22) comprising: securing insect control device to an inner surface of the garbage receptacle using an adhesive member (pg. 8, lines 28-34), the insect control device including an outer housing having at least one gas-flow aperture therein (11, fig. 2); and closing the closure, a gaseous component of the poison escaping from the outer housing through the at least one gas-flow aperture therein to permeate an enclosed garbage containment area defined by the outdoor garbage receptacle when in use (pg. 5, lines 17-22), the adhesive member keeping the device securely in place against the inner surface of the garbage receptacle during use and emptying of said receptacle (pg. 14, lines 5-9).
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with regard to claim 1, the adhesive attaching element having a first portion embedded within a recess in an exterior of the outer housing and an exposed second portion extending above an exterior surface of the exterior of the housing; with regard to claim 11, a quantity of gas-releasing insect poison arranged within a gas containment enclosure, the gas-releasing poison and the gas containment enclosure positioned within the housing; and removing the gas-releasing insect poison from within the gas containment enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647